FILED
                              NOT FOR PUBLICATION                           FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LODIR MIKAELI SIWAJIAN,                           No. 08-70845

               Petitioner,                        Agency No. A078-440-629

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Lodir Mikaeli Siwajian, a native and citizen of Lebanon, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for cancellation of removal. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008), and

review de novo claims of due process violations in immigration proceedings,

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We deny the

petition for review.

        The BIA did not abuse its discretion in denying Siwajian’s motion to remand

because an immigrant visa was not immediately available to him. See 8 U.S.C.

§ 1255(a); Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a

motion to remand shall be reversed only if it is arbitrary, irrational, or contrary to

law).

        Siwajian’s contention that the IJ’s alleged bias violated due process fails

because he did not demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring prejudice for a petitioner to prevail on a due process

claim).

        Pro bono counsel’s motion to withdraw from representing petitioner is

granted.

        PETITION FOR REVIEW DENIED.




                                            2                                     08-70845